Citation Nr: 0301965	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-05 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.

2.  Entitlement to a compensable rating for residuals of left 
salpingo-oophorectomy.


WITNESSES AT HEARING ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from April 1986 to April 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO).

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in July 2002.  A transcript 
of the hearing is in the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for PTSD, currently evaluated at 30 percent, 
and entitlement to a compensable rating for residuals of a 
left salpingo-oophorectomy has been obtained by the RO.

2.  The symptomatology of veteran's PTSD includes depression 
and anxiety, with panic attacks three times in a year.  The 
totality of the veteran's symptomatology does not show such 
social occupational and social impairment as would be needed 
for a higher evaluation, including panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran is working and taking part in an 
academic program.  

3.  The veteran has been rated at the highest schedular 
rating available for her service connected residuals of left 
salpingo-oophorectomy and there is no evidence demonstrating 
that this service connected disability presents an unusual or 
exceptional disability picture.  She has been awarded special 
monthly compensation at the rate provided by 38 U.S.C.A. 
§ 1114(k) based on the anatomical loss of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).

2.  The criteria for the assignment of a compensable rating 
for residuals of left salpingo-oophorectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic Code 7619 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for entitlement to an increased rating for PTSD 
currently evaluated at 30 percent, and entitlement to a 
compensable rating for residuals of left salpingo-
oophorectomy.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist her as to these 
issues.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
regard there has been notice as to information needed, 
treatment records have been obtained, VA examinations and 
opinion have been provided, and there has been a rating 
decision, a statement of the case, and a supplemental 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in these claims.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary to 
substantiate her claims.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC) and the letters sent to the 
veteran informed her of what evidence she must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist her.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

At the RO hearing in July 2002, the veteran reported that she 
continued to be treated by J. B., a "rake master" which was 
indicated as having something to do with the energy of the 
body.  A record from this individual from September 1997 is 
of record wherein she indicates that she was not licensed in 
diagnoses but felt that the veteran's service experiences 
affected her emotional health.  This was submitted in 
association with the claim for service connection for PTSD.  
As this person is not a medical provider, any records would 
not be competent medical evidence.  As such there is no 
showing that any records from J. B. should be obtained.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 


1. Entitlement to an increased rating for PTSD, currently 
evaluated at 30 percent.

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned, under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  As the veteran's 
claim was filed after this date, this claim will be reviewed 
under the "new" regulations. 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2002) and are set forth 
in pertinent part below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                                    
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

In September 2000, the veteran contended that due to her 
psychiatric disability, she has a hard time in relationships 
with men and trusting men, both personally and professionally 
and was seen in the emergency room three times in the past 
year and a half with panic attacks.

In October 2000, the veteran's Vet Center counselor, B. B., 
noted that the veteran was first seen in July 2000.  She 
wanted treatment for PTSD symptoms and depression.  She had 
issues related to developing and maintaining relationships.  
She also reported sleep problems and nightmares.  She took 
medication occasionally.  She reported hypervigilance, 
anxiety, panic, poor concentration, being easily distracted, 
and poor short term memory.  The counselor felt that the 
veteran's service connected PTSD had a very profound affect 
on her daily functioning.  

Private provider records show that in August 1999 the veteran 
was seen with complaints of chest to back pain, with left 
arm, shoulder and clavicle pain and that she felt "spacey".  
The veteran reported stress at work; she had just returned 
from a vacation.  The clinical impression was anxiety.  In 
February 2000, the veteran was seen with left chest 
discomfort that was occasionally in the back and with 
occasional tightness in the arm.  The assessment was chest 
pain, suspect stress or esophagitis, with a history of 
bulimia.  In August 2000, the veteran was seen with 
complaints of chest pain, worse with exertion but also worse 
in times of stress.  The assessment was question esophagitis 
vs. stress.

A statement from a private certified registered nurse/nurse 
practitioner in November 2000 notes that the veteran had a 
history of anxiety and depression that was significantly 
exacerbated by her experiences in the service for which she 
was subsequently diagnosed with PTSD.  The provider noted 
that the veteran would need ongoing psychotherapy as she 
struggled with these issues and encountered recurrences.  

On VA examination for PTSD in November 2000, the veteran's 
history was that she had adjustment difficulties since early 
childhood and she suffered from an eating disorder, bulimia, 
around 10th grade.  Prior to entering the military she 
experienced problems with identity and with substance abuse.  
She entered service in 1986 and experienced male harassment 
which led to a claim for PTSD.  Currently she was pursing a 
master's degree in movement therapy and was going to seek 
work to supplement her income.  The veteran's complaints were 
a long standing problem with bulimia, which had not been 
symptomatic recently, and a related issue was her alienated 
self image and her alleged experience of being harassed in 
service.  She reported that when the issue was brought up she 
would find herself being more symptomatic including 
experiencing intrusions, disturbed sleep and frightening 
dreams, and that she would feel unsafe during those times.  
She reported feeling empty, having social anxiety, trust and 
rejection problems, and low self esteem.  She would have 
unhealthy interactions with others.  She reported being a 
chronic worrier.  The veteran denied any excessive use of 
alcohol currently.

On examination, the veteran was properly groomed and dressed.  
Her behavior and psychomotor activity suggested no mannerisms 
or other anomalies.  She was cooperative and attentive.  
There were no signs of guardedness.  Her speech would 
fluctuate between being at times slow and under pressure and 
at times spontaneous and overproductive.  She was alert and 
able to carry out orders.  Her mood suggested no anger, 
elation, panic, or despair.  There were no signs of lability, 
agitation, or grandiosity.  Her emotional expression was 
appropriate to the content matter.  She was anxious.  Her 
thought content was preoccupied with her long standing eating 
disorder, poor adjustment, worries, the alleged harassment 
that took place in service, long standing issues related to 
self esteem and loneliness, her vocational goals and goals of 
marrying and having children, and with her inner fears and 
failures.  There were no thought disturbances in ideation or 
perception.  She was oriented to time, place, and person.  
Her memory and concentration were functional.  Her judgment 
was adequate for day to day decision making; however, her 
relationships with males appeared to be at question.  The 
diagnoses were bulimia nervosa, childhood onset, and PTSD by 
history.  The GAF was 60.  

An August 2000 VA psychiatry note shows the veteran reported 
that she was not on medication.  She reported that she felt 
stress being questioned about her problems.  She reported 
insomnia, problems dealing with crowds and being around 
people.  The veteran was in graduate school for a master's 
degree in movement therapy and was in vocational rehab.  Her 
hobbies were dance classes and working out in the gym.  On 
examination, the veteran was neatly attired; she was somewhat 
apprehensive about being interviewed.  She was cooperative 
but avoided giving details of her traumatic experiences in 
the service.  There were no suicidal or homicidal ideations.  
She was fully oriented and memory and judgment were not 
grossly impaired.  Her insight was good.  During the 
interview the veteran felt anxious and at the brink of panic 
but was able to put herself back together.  The assessment 
was PTSD and the GAF was 70.  In October 2000 the veteran was 
seen for medication review for anxiety and sleep problems.  
The veteran was nicely attired and appropriate.  She was over 
concerned about medication after having had bad experiences.  
In January 2001, the veteran was seen for medication review 
for anxiety.  She reported that she was doing better than a 
few months previously.  She was nicely attired, her affect 
was brighter, and she had good goals toward her career.

On a VA examination in March 2002, the veteran reported that 
she had felt "miserable".  She was on medication, but the 
medication made her more anxious, so she took additional 
medication to counteract that.  She reported that she was 
doing a lot of decision making, in that her school was ending 
and she had to decide what to do.  She was thinking about a 
position out of state for a third year internship.  The 
veteran reported hypervigilance, depression, and anxiety.  
The veteran was receiving her master's degree in dance and 
movement therapy and counseling/psychology.

On examination, the veteran was dressed neatly and 
appropriately.  She was tense and anxious in the interview.  
Her speech was somewhat hesitant and soft.  Her mood was 
anxious and depressed and her affect was commensurate with 
this.  There were no indications of depersonalization or 
derealization and no reported hallucinations or illusions.  
Her thought process was goal directed.  There were no 
obsessions or delusions.  She did have suicidal ideation but 
would not act on it.  There was no homicidal ideation.  She 
was oriented times four.  Long term and short term memory 
were intact.  The level of abstraction and insight was within 
normal limits.  Judgment was good enough for her to handle 
her own funds.  She reported poor sleep and dreams and 
nightmares that were occurring less.  She reported continued 
problems with her bulimia.  The veteran reported difficulty 
in relationships and fear of being alone.  The veteran did 
meet the criteria for the diagnosis of PTSD, and the 
symptomatology caused her clinically significant distress in 
social functioning.  The diagnosis was PTSD, chronic, 
moderate; bulimia nervosa, in partial remission; and 
personality disorder not otherwise specified with avoidant, 
dependent, and self defeating features.  The GAF was 55.

A May 2001 VA treatment record shows the veteran was seen for 
medication review.  She was planning on going out of state to 
do an internship.  Her affect was on the cheerful side, 
however, she reported anxiety and depressive spells on and 
off.

Treatment records from February 2002, shows that the veteran 
was seen with various complaints.  In relevant part, the 
veteran was tearful and depressed.  She had problems with her 
psychiatric medication. 

At the RO hearing in July 2002, the veteran testified that 
she would be preoccupied with her relationship issues and it 
was difficult to focus on other things.  She reported that 
she had anxiety.  She had finished with school and was 
working on an internship.  She additionally worked at a 
psychiatric hospital per diem.  It was hard for her when she 
was dealing with certain patients to keep their problems 
separate from hers.  She had a lot of interests and hobbies, 
including several outdoor activities.  Her activities had 
decreased with her depression, because she was less 
motivated.  She had a circle of friends with whom she would 
do activities.  The veteran's Vet Center counselor testified 
that she had seen the veteran for three years and she had 
recurrent depression and anxiety.  When she was working on 
her masters degree she had some difficulties in terms of 
completing assignments in a timely manner.  There were 
additionally ongoing issues involving the veteran's 
relationships with men. 

A review of the veteran's vocational rehabilitation file 
shows that in 2002 she was working in an internship in order 
to complete an educational degree.  She reported that the 
work was challenging but she was enjoying it.  She was 
considered to have done well academically in 2001 and 2002.

In this case, the record does not support the veteran's claim 
for a rating in excess of 30 percent for her service 
connected PTSD, as there is no evidence of such occupational 
and social impairment demonstrated by symptomatology to 
include flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  VA, Vet 
Center, private treatment records, and VA examinations show 
that the symptomatology of the veteran's PTSD is depression 
and anxiety.  On examination, the veteran's affect is 
depressed and speech is hesitant or overproductive.  She was 
seen for stress related symptoms three times from August 1999 
to August 2000.  She reported relationship problems, however, 
she also reports some close friends and has active hobbies.  
On examination, the veteran's appearance is appropriate, 
there are no hallucinations or delusions, thought process is 
goal directed.  She is oriented to time, place, and person, 
her memory is intact, and insight and judgment were adequate.  
Further, while on examination in March 2002, the veteran 
reported suicidal ideation, she additionally indicated that 
she would not act on it.  Other records report no suicidal 
ideation.  She does not report homicidal ideation.  The 
veteran is working and doing an internship as part of an 
academic program, which she has performed well on.  On VA 
examination in March 2002, the diagnosis included that 
veteran's PTSD was moderate.

On a VA psychiatry treatment record in August 2000, the 
veteran's GAF was 70; on VA examination for PTSD in November 
2000, the GAF was 60; on VA examination for PTSD in March 
2002, the GAF was 55.  The criteria to determine the correct 
score of a Global Assessment of Functioning (GAF) on this 
scale are found in the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS and a 
score between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 61 and 70 contemplates some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  The veteran's GAF score 
continues to show that she has moderate symptomatology 
related to her service connected PTSD; as such, the 
preponderance of the evidence clearly establishes that the 
totality of the symptomatology does not meet the criteria for 
an increased rating. 

While the veteran has been diagnosed with bulimia nervosa, 
there is no showing that this disorder is service connected 
and as such any symptoms thereof are not considered as part 
of the rating assigned.  38 C.F.R. § 4.1.

While the Board has considered the veteran's testimony and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Upon 
consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 30 percent rather than the 
50 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.


2.  Entitlement to a compensable rating for residuals of left 
salpingo-oophorectomy.

Private treatment records show that in June 2000, the veteran 
was seen with complaints of right pelvic pain.  It was noted 
that the veteran was status post left oophorectomy.  A pelvic 
ultrasound showed that no mass or free fluid was identified.  
The assessment was question endometriosis.

On VA examination in November 2000 regarding residuals of 
left salpingo-oophorectomy, the veteran's history was that 
she had pelvic inflammatory disease in 1987 due to Chlamydia 
infection.  She was treated had a laparotomy with removal of 
the left tube and ovary in May 1987.  The veteran reported 
that every two or three months she had some cramps with her 
menstrual period, otherwise, she did not have cramps.  Her 
menstrual periods were usually regular.  There was no 
spotting between periods.  At times there was excessive flow 
when she would use more pads, but this was infrequent.  There 
was no lethargy, no weakness, no anorexia, and no weight loss 
or gain.  Her weight was stable.  She urinated six times a 
day and occasionally had nocturia.  There was no hesitancy 
and no dysuria.  The voiding interval was four to five hours.  
She was not incontinent.  There were no recurrent urinary 
tract infections except for one two years previously.  She 
had no renal colic or bladder stone, no acute nephritis, no 
hospitalization in the past year for genitourinary problems 
and no malignancy.  Catheterization was not necessary.  She 
had no dilations and no drainage procedures.  She was not on 
medication.  The veteran was able to go to college with her 
problem and had not lost any time from school due to her 
gynecological problems.  On examination, there was a small 
asymptomatic scar from the laparoscopic examination.  The 
examination was basically negative.  The veteran refused a 
pelvic examination.  The diagnoses were status post left 
salpingo-oophorectomy and removal of endometrial polyp in 
1998.  On the day of examination there were no residuals of 
her left salpingo-oophorectomy.    

VA treatment records show that in June 2000, the veteran was 
seen with one week history of significant abdominal cramping 
with clear vaginal discharge.  She was being followed.

Treatment records from February 2002, shows that the veteran 
was seen with various complaints.  In relevant part, her 
menses were very regular, light, with cramps the first day of 
the cycle and cramps during ovulation on the right side.  She 
had an ovarian cyst found one year ago with no intervention 
recommended.  On gynecological examination, there was no 
adnexal tenderness, no external irritation, and no palpable 
groin nodes were noted.  

At the RO hearing in July 2002, the veteran testified that 
she experienced that she would only ovulate every other 
month.  She reported some extreme intermittent cramping and 
had cysts.  She reported that her fertility rate was dropping 
due to her age.  She was on pain reliever for the symptoms.  

In July 2002, the veteran indicated that as there were no 
female examiners available to do a VA gynecological 
examination she agreed to have a VA medical examiner review 
her records and offer an opinion without examination.  On the 
VA opinion report in August 2002, after review of the 
veteran's history, it was indicated that the veteran's 
dysfunctional uterine bleeding and endometrial polyp could be 
due either to the Chlamydia infection in service, a prior 
herpes infection, or unrelated hormonal imbalances related to 
neither infection.  With the information at hand, it was not 
possible to render a definitive opinion as to whether any of 
these gynecological disorders were related to the in-service 
sexually transmitted disease.

As noted above, a review of the veteran's vocational 
rehabilitation file shows that in 2002 she was working in an 
internship in order to complete an educational degree.  She 
reported that the work was challenging but she was enjoying 
it.  She was considered to have done well academically in 
2001 and 2002.

The veteran's service connected residuals of left salpingo-
oophorectomy is currently assigned a noncompensable rating 
under Diagnostic Code 7619 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Under applicable criteria, 
for removal of an ovary, a 100 percent rating is assigned for 
three months after the removal.  Thereafter, a 30 percent 
evaluation is assigned for complete removal of both ovaries 
and a 0 percent rating is assigned for removal of one with or 
without partial removal of the other.  Therefore, the veteran 
has received the maximum schedular evaluation available under 
this rating code.  It is additionally noted that the veteran 
is receiving special monthly compensation for anatomical loss 
of a creative organ.

While the veteran has been treated for other gynecological 
complaints, there is no showing that these are service 
connected and as such any symptoms thereof are not considered 
as part of the rating assigned.  38 C.F.R. § 4.1.

A higher evaluation would only be available under an 
extraschedular analysis under 38 C.F.R. § 3.321 (2002).  
However, the record does not contain any evidence reflecting 
the symptomatology necessary to be considered an unusual or 
exceptional disability as the symptomatology described on VA 
examinations and treatment records are addressed by the 
rating criteria.  There is no evidence that the service 
connected disability causes such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2).  Therefore, the preponderance of the 
evidence clearly establishes that the symptoms for the 
service connected left salpingo-oophorectomy do not meet the 
criteria for an increased rating.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.

Additionally, there is no evidence that a separate rating 
should be assigned for any scar related to the service 
connected left salpingo-oophorectomy as on examination, the 
scar was asymptomatic.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, et. al. (prior to and from August 30, 2002); See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (providing for 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14).


ORDER

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) is denied. 

Entitlement to a compensable rating for residuals of left 
salpingo-oophorectomy is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

